Citation Nr: 0946354	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension in excess of 79 days of the 
delimiting date for educational assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1997. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a January 2009 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The Veteran was honorably discharged from service on March 
31, 1997.

2. The Veteran's eligibility for educational assistance under 
38 U.S.C.A. Chapter 30 originally expired on April 1, 2007.

3.  There is no medical evidence to clearly establish that it 
was not medically feasible for the Veteran to pursue a 
program of education for a total of greater than 79 days 
during the period from April 1, 1997, to April 1, 2007.


CONCLUSION OF LAW

The criteria for an extension in excess of 79 days of the 
delimiting date for receiving 38 U.S.C.A. Chapter 30 
educational benefits are not met.  38 U.S.C.A. § 3031 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 21.7050, 21.7051 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether the VCAA and its provisions 
regarding VA's duties to notify and assist claimants are 
applicable in this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA duties to notify and assist do not 
apply to all claims for VA benefits, and statutorily apply to 
claims under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  This case involves benefits 
claimed under 38 U.S.C. Chapter 30 rather than pursuant to 38 
U.S.C. Chapter 51.  Consequently, the Board is not required 
to address efforts to comply with the duties to notify and 
assist under the VCAA with respect to this case.

Notwithstanding the fact that the VCAA is not controlling in 
this matter, the Board has reviewed the case for purposes of 
ascertaining whether the appellant has had a fair opportunity 
to present arguments and evidence in support of her claim.  
The Veteran was provided detailed information as to what was 
required to substantiate her claim in RO notice letters to 
her dated in March 2007 and September 2007.  The September 
2007 letter emphasized to her that the evidence required to 
substantiate her claim would include a statement from her 
physician indicating the diagnosis and treatment, the 
beginning and end dates of treatment, the dates in 
month/day/year format that prevented school attendance, and 
the doctor's signature.  This notice was provided prior to a 
readjudication of her claim in February 2008.  Although the 
Veteran supplied extensive treatment records, the requested 
medical statement evidence as to dates of disability during 
which the Veteran was prevented from attending school was 
never received.  The RO informed the Veteran that it was her 
responsibility to make sure that this evidence was provided, 
and the RO attempted to assist her in providing this 
evidence.  Only a far-too-general statement dated in January 
2007 from Dr. C.L., M.D., the substance of which is set forth 
in full below, was received.  Nevertheless, the Board has 
reviewed the numerous medical treatment records associated 
with the claims file for evidence that could substantiate her 
claim, but, as is discussed further below, these contain no 
clear indication that it was medically infeasible for her to 
pursue a program of education during the time period in 
question.  In short, the Board concludes that an opportunity 
for fair development of the appeal has been provided in this 
case, but that the Veteran has not apprised herself of the 
opportunity to submit the evidence requested by the RO in its 
March 2007 and September 2007 notice letters.

Factual Analysis

The Veteran seeks entitlement to an extension of her 
delimiting date for the award of Chapter 30 educational 
assistance benefits.

The law provides a ten-year period of eligibility during 
which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty. 38 
U.S.C.A. §§ 3031 (West 2002); 38 C.F.R. § 21.7050 (2009).

An extension of the applicable delimiting period shall be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  VA will not consider a veteran who is 
disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 C.F.R. § 21.7051(a)(2) (emphasis added).

 In the present case, the record reflects that the Veteran 
separated from active military service on March 31, 1997.  
The Veteran does not contend and there is no evidence to 
indicate that she had any active duty after March 31, 1997.  
Thus, the original delimiting date of April 1, 2007, ten 
years after discharge from service, was properly assigned.

The Veteran provided statements and information during the 
months from February 2007 to April 2007 to support her 
contention that she was unable to go to school or work from 
June 10, 1997, to December 31, 1997, due to treatment of 
breast cancer.  She submitted supporting documentation for 
her request for an extension.  A VA rating specialist 
reviewed this evidence and determined that the Veteran was 
eligible for an extension of her ending date for the periods 
from June 10, 1997, through August 18, 1997, and from 
December 20, 1997, through December 31, 1997, a total of 79 
days.  During these periods the Veteran had received 
intensive treatment for breast cancer, including radiation 
and chemotherapy.  

The Veteran was found not eligible for the period from August 
19, 1997, to December 19, 1997, because she successfully 
completed a Fall semester undergraduate level class during 
that period.  

The Board has considered the Veteran's testimony at her 
January 2009 Board hearing that she was receiving 
chemotherapy and radiation treatment for breast cancer during 
this period, that she was depressed during this time, and 
that she only received a "C" grade, whereas she is 
generally an "A" student.  However, it would be outside the 
Board's discretion as a fact-finder and outside any 
reasonable construction of the law and regulations to find 
that it was not medically feasible for the Veteran to 
successfully pursue a program of education during the period 
from August 19, 1997, to December 19, 1997, in the absence of 
a medical statement to clearly support this assertion, and 
when in fact she did successfully complete an undergraduate 
class and received an academically acceptable passing grade 
for the class.
 
The Veteran now seeks an extension of the delimiting date of 
an additional 15 months for educational benefits pursuant to 
the Montgomery GI Bill.  Her expressed desire is to complete 
her undergraduate education.  This goal is laudable and her 
grades while receiving VA education and rehabilitation 
benefits have been excellent.  However, in order for such an 
additional extension to be warranted "[i]t must be clearly 
established by medical evidence that such a program of 
education was medically infeasible."  38 C.F.R. § 
21.7051(a)(2).  A significant fact of this case is that the 
Veteran was informed clearly that it was important that the 
doctors who treated her send records of (1) her diagnosis and 
treatment; (2) how long she had the disability, and (3) the 
dates which her disability prevented her from training or 
going to school.  (See, e.g., RO letter dated in March 2007 
to Veteran; RO letter to Veteran dated in September 2007 
stating in part, "Please ask your physician to complete the 
information as follows..." (emphasis in original)).    

The only supporting letter from a physician received in this 
case is a letter from C.L., M.D., stating as follows:

Ms. White had breast CA Diagnosis on 6/6/97.  
Since then she had surgery, chemo, and radiation 
therapy.  Since 1999, she has suffered from 
Lymphodema, Complications of mastectomy, she has 
right arm swelling and pain.  She had to quit her 
job due to pain and treatment.  Now she is going 
back to school for a new career.  Her Montgomery 
GI Bill education will help her finish school.  
She asked me to write a letter to see if her 
benefit can be extended due to her past medical 
condition.  Thank your for you[r] reconsideration.

This letter is far too general and indirect for the Board to 
be able to ascertain from it a clear indication of a period 
of time during which it was medically infeasible for her to 
pursue a program of education.  See 38 C.F.R. § 
21.7051(a)(2).  Rather, the letter indicates the Veteran has 
had significant illness due to breast cancer and treatment 
for breast cancer, that as a result she had stop working at 
an unspecified period in time, and that she was going back to 
school to train for a new career.

A review of correspondence received from the Veteran 
indicates that she worked as a respiratory care technician 
for 10 to 24 hours per week from July 13, 1998, to August 16, 
2001, and for "0" hours per weeks after August 17, 2001, to 
June 11, 2003; that she worked 40 hours per week as an office 
manager from January 1, 1999, to August 15, 1999; that she 
was a full time student form August 16, 2001, to November 19, 
2002; and that she worked 40 to 50 hours per week as an 
accelerated school coordinator from December 1, 2002, to 
September 1, 2004.  In sum, by her own account, she worked 
full time or attended school for the periods from January 1, 
1999, to August 15, 1999, from August 16, 2001, to November 
19, 2002, and from December 1, 2002, to September 1, 2004.  
In this respect the evidence shows without contradiction that 
it was not medically infeasible for the Veteran to work full-
time or attend school (for a period of greater than 30 days) 
for the periods from January 1, 1999, to August 15, 1999, and 
from August 16, 2001, to September 1, 2004.  

This at least arguably leaves open to question whether it was 
medically infeasible for her to pursue a program of education 
for the periods from January 1, 1998, to December 31, 1998, 
and from August 16, 1999, to August 15, 2001.  Absent a clear 
statement from a physician as to whether it was medically 
infeasible for the Veteran to pursue a program of education 
during these periods, the Board has reviewed the numerous 
records of medical treatment for whether they may contain a 
clear indication as to whether it was medically infeasible 
for the Veteran to pursue a program of education during this 
period.  Of some probative value are records of treatment 
from M.B., M.D., most of which include descriptive sections 
regarding whether the Veteran was working, her social life, 
her current condition, and results of physical examinations.  
Some of these treatment records indicate that the Veteran was 
working or receiving education and others reflect that she 
was not.  

However, nowhere in the descriptions of the Veteran's social 
situation, current conditions, physical examination, or other 
sections of the many detailed treatment records, is there a 
reasonably clear indication that it was medically infeasible 
for her to pursue a course of education due to physical or 
mental disabilities during the time period from April 1, 
1997, to April 1, 2007 (excluding the 79 day extension 
already allowed for the periods from June 10, 1997, through 
August 18, 1997, and from December 20, 1997, through December 
31, 1997).  

As there is no medical evidence to clearly establish that it 
was not medically feasible for the Veteran to pursue a 
program of education for a total of greater than 79 days 
during the period from April 1, 1997, to April 1, 2007, the 
Board finds that the preponderance of the evidence is against 
her claim.  See 38 C.F.R. § 21.7051(a)(2).  Accordingly, the 
benefit of the doubt doctrine is not for application in the 
present case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Entitlement to an extension in excess of 79 days of the 
delimiting date for educational assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI Bill) 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


